Shipman, J.
Thomas J. Kelly, a seaman, filed his petition on February 10,1886, to become a co-libelant in the above-entitled ease. Burdett v. Williams, 27 Fed. Rep. 113. On January 20, 1887, he amended his petition, and alleged that he was a minor when the shipping articles were signed, and when the voyage ended, and prayed for a reasonable compensation for his services. He was born October 8, 1864, and became of age four months before his original petition ivas filed. When he agreed to ship, he told the shipping commissioner in the city of New York that he was of age. He was on board the Era 17■} months, and, if no contract had been made with the owners, wages at the rate of $18 jier month would bo a proper compensation upon a quantum meruit, tie made no demand for wages at the end of the voyage. His fraudulent misrepresentation to the shipping commissioner does not estop him from avoiding his written contract in regard to compensation. Conroe v. Birdsail, 1 Johns. Cas. 127. I do not find that he affirmed the contract by his petition to become a co-libelant, which was filed four months after he became of age, and in which nothing was alleged in regard to his minority. He is not an intelligent or a provident person. He is a sailor who, having heard that his associates had brought a suit for wages, obtained the services of the same lawyer who was acting for the rest, and probably made no other statement of his case. In order to find a ratification within four months after a person had attained his majority, there should be more evidence of intelligent action than there is in this case.
He is entitled to wages for 171 months, at $18 per month, less the sum of $105.31 received by him from the owners, the balance being $209.67, with interest from January 20, 1887, and costs upon the amended petition from the same date. Gammell v. Skinner, 2 Gall. 45; Rensselaer Glass Factory v. Reid, 5 Cow. 587.